Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.

MMS Enterprises, Inc.
d/b/a One Stop Convenience,

Respondent.

Docket No. C-13-887
FDA Docket No. FDA-2013-H-0706

Decision No. CR2896

Date: August 20, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) initiated the above-captioned matter when it
filed an Administrative Complaint for Civil Money Penalties (Complaint) with the
Departmental Appeals Board, Civil Remedies Division (CRD) and the Food and Drug
Administration’s (FDA) Division of Dockets Management. CTP seeks to impose civil
money penalties under the Federal Food, Drug, and Cosmetic Act (Act) and the Act’s
implementing regulations.

The Complaint alleges the following facts. Respondent owns an establishment in Boston,
Massachusetts, that sells tobacco products. Complaint § 3. CTP conducted three
inspections of the establishment. Complaint J 9. During one of the inspections, an FDA-
commissioned inspector observed that Respondent:
[Sold] tobacco products to a minor. . . . Specifically, a person younger than 18
years of age was able to purchase a package of Newport Box cigarettes on May 7,
2011, at approximately 11:49 AM ; and. . . the minor’s identification was not
verified before the sale . .. on May 7, 2011, at approximately 11:49 AM ET.”

Complaint § 10.

On July 21, 2012, CTP issued a warning letter to Respondent specifying the violations
that the inspector observed. The letter warned Respondent that if it failed to correct the
violations, civil money penalties could be imposed on it and that it was Respondent’s
responsibility to ensure compliance with the law. Complaint 10.

On July 22, 2011, Ariful Matubbar, owner of One Stop Convenience, telephoned CTP in
response to the warning letter and on behalf of Respondent. “Mr. Matubbar stated that
Respondent’s policy prohibits the sale of tobacco products to anyone who is under
eighteen years old and that all employees are required to check the identification of
anyone under twenty-seven years who is purchasing tobacco products.” Complaint § 11.

On September 20, 2011, CTP acknowledged, in writing, receipt of the establishment’s
response. In the letter, CTP reminded Respondent of its continuing obligation to comply
with the Act and its implementing regulations. Complaint § 11.

During a subsequent inspection, an FDA-commissioned inspector documented that “a
person younger than 18 years of age was able to purchase a package of Newport Box
100s on December 15, 2012, at approximately 9:46 AM ET.” Complaint § 1. The
inspector also documented that “the minor’s identification was not verified before the
sale... on December 15, 2012, at approximately 9:46 AM ET.” Complaint § 1.

In compliance with 21 C.F.R. §§ 17.5 and 17.7, CTP served Respondent with the
Complaint on June 24, 2013, via United Parcel Service. CTP charged Respondent with
violating 21 C.F.R. § 1140.14(a) (sale of tobacco products to a minor) and 21 C.F.R.

§ 1140.14(b)(1) (failure to verify the age of a person purchasing tobacco products by
means of photographic identification containing the bearer’s date of birth). Complaint
4 1, 10. CTP asked the CRD to impose a $500 civil money penalty based on three
alleged violations of the regulations in a 24-month period. Complaint § 13.

The Complaint provided detailed instructions related to filing an answer and requesting
an extension of time to file an answer. Complaint J 14-18, 20-22. The Complaint stated
that failure to file an answer may result in the imposition of a civil money penalty against
Respondent. Complaint § 19. Respondent neither filed an answer nor requested an
extension of time within the 30-day time period prescribed in 21 C.F.R. § 17.9.
If a respondent does not file an answer within 30 days of a properly served complaint, the
regulations provide that:

the presiding officer shall assume the facts alleged in the complaint to be
true, and, if such facts establish liability under the relevant statute, the
presiding officer shall issue an initial decision within 30 days of the time
the answer was due, imposing:

(1) The maximum amount of penalties provided for by law for the
violations alleged; or

(2) The amount asked for in the complaint, whichever amount is smaller.

21 C.F.R. § 17.11(a). Further, a failure to file a timely answer means that “the
respondent waives any right to a hearing and to contest the amount of the penalties and
assessments” imposed in the initial decision. 21 C.F.R. § 17.11(b).

Accepting the facts alleged in the Complaint as true, I find that those facts establish
Respondent’s liability under the Act. See 21 U.S.C. §§ 333(f)(9), 387c(a)(7)(B), 387£(d);
21 C.F.R. §§ 1140.1(b), 1140.14. I also find that CTP’s request to impose a $500 civil
money penalty is permissible. See 21 C.F.R. § 17.2.

Therefore, Respondent is directed to pay a civil money penalty in the amount of $500.00.
This initial decision becomes final and binding upon both parties 30 days after the date of
its issuance. 21 C.F.R. § 17.11(b).

It is so ordered.

/s/
Scott Anderson
Administrative Law Judge

